Citation Nr: 1341431	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  08-14 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD), currently rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  An April 2008 statement of the case increased the disability rating for PTSD from 30 percent to 50 percent, effective August 29, 2006.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

This matter was previously before the Board in March 2012 and January 2013, at which time it was remanded for further evidentiary development.  It is again before the Board. 

The issue of entitlement to service connection for hypertension, including as secondary to service-connected PTSD, was raised by the Veteran's representative in November 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In its January 2013 remand, the Board referred it to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is needed prior to the disposition of the Veteran's claim for an increased rating for PTSD.  

The VA has a duty to assist the veteran in development of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2013).  The U. S. Court of Appeals for Veterans Claims has held that the duty to assist the veteran in obtaining and developing available facts and evidence includes the procurement and consideration of any relevant VA or other medical records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Ferraro v. Derwinski, 1 Vet. App. 326 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Private psychiatric treatment records from the Goldsboro Psychiatric Clinic were received in May and June 2012.  In December 2012, the Veteran submitted VA Form 21-4142, authorization and consent to obtain records from the Goldsboro Psychiatric Clinic.  In a Statement in Support of Claim, received in April 2013, the Veteran again stated that he has been undergoing treatment at the Goldsboro Psychiatric Clinic.  This indicates that there are additional psychiatric treatment records subsequent to June 2012.  Therefore, the RO/AMC should attempt to obtain these records.  

The April 2012 VA examiner noted that the Veteran was given the following psychiatric tests: the Structured Inventory of Malingered Symptomatology (SIMS), PTSD Checklist (PCL-S), the Combat Exposure Scale (CES), and the Montreal Cognitive Assessment (MOCA).  

The February 2013 VA examiner noted that the Veteran was administered the following psychiatric tests: SIMS, Personality Assessment Inventory (PAI), Beck Depression Inventory-II (BDI-II), and PCL-S.  The examiner stated that the Veteran's scores for the BDI-II and PCL-S were not stated due to reliability concerns.  The VA examiner referred to the psychiatric tests conducted in April 2012 and stated that she reviewed the Veteran's Computerized Patient Record System (CPRS) records.  The Board notes that no psychiatric test results are contained in the Veteran's claims file or electronic Virtual VA folder, to include associated Compensation and Pension Records Interchange (CAPRI) records.  These additional pertinent test results should be obtained and associated with the Veteran's claims file.

In addition, the AMC/RO also should obtain any relevant, ongoing VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases, the RO/AMC should request the clinical records of treatment Goldsboro Clinic since June 2012.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  Attempt to obtain copies of VA psychiatric test results conducted in April 2012 and February 2013 in conjunction with the Veteran's examinations.  Obtain VA mental health treatment records dated since February 2013 from the VA Medical Center in Durham, North Carolina, to include the Raleigh Community Based Outpatient Clinic.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

